Citation Nr: 0502141	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  98-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for right ear hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	W.T. Canavan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1964 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating determination by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Both issues were initially denied by the Board in an 
appellate decision entered in June 2003.  At that time, the 
Board also remanded three additional issues to the RO for 
further development.  Subsequently, an appeal was taken to 
the U. S. Court of Appeals for Veterans Claims (Court).  By 
Order dated in February 2004, the Court granted a joint 
motion of the parties, vacated the Board's decision denying 
service connection for PTSD and right ear hearing loss, and 
remanded those matters to the Board for action consistent 
with the joint motion.  


REMAND

In accordance with the joint motion of the parties and the 
Court's Order, a remand is required in order to insure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).    

In addition, in December 2004, the appellant's attorney 
submitted an appellate brief in support of the present appeal 
to which several exhibits were attached, including an October 
2004 written statement (Exhibit 2) by a service comrade of 
the appellant which seems to corroborate his account of 
several stressor events during service.  The attorney did not 
include with his legal brief the waiver which would permit 
the Board to initially review this new evidence.  See 
69 Fed. Reg. 53807 (Sep. 3, 2004) amending 38 C.F.R. 
§ 20.1304.  Thus, a remand is also required for this purpose, 
and to obtain a VA medical opinion, if necessary.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claims seeking service connection 
for PTSD and for right ear hearing loss 
disability, to include notice that the 
appellant should submit any pertinent 
evidence in his possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  The RO should next determine if any 
of the claimed stressor events in service 
have been verified; if not, any further 
development necessary in order to verify 
any of the claimed stressors should be 
accomplished by the RO, to the extent 
possible.  

5.  If any of the claimed stressors are 
verified, the RO should next schedule the 
appellant for a VA psychiatric 
examination in order to determine whether 
the verified stressor events (and only 
those verified stressors) in service have 
resulted in PTSD under the diagnostic 
criteria of the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition, Washington, D.C., 1994 (DSM-IV).  
The examiner must review the complete 
claims files before completing the 
examination report.  A diagnosis of PTSD 
under the DSM-IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  
The rationale for all opinions expressed 
should be set forth by the examiner.  

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claims on a de 
novo basis.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




